Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OKLAHOMA

   Johnny Dale Floyd; Virginia Floyd;           )
   Jennifer Gail Robinson; Lorena Ann           )
   Goforth; and Joanna Paul,                    )
                                                )
                      Plaintiffs,               )
   v.                                           )   Case No. 21-cv-00132-CVE-CDL
                                                )
   BP p.l.c.; Atlantic Richfield Company;       )
   BP Corporation North America Inc.;           )   (Improperly removed from the
   BP America Inc.; BP Pipelines (North         )   District Court of Creek County,
   America) Inc.; Marathon Oil Corporation;     )   Bristow Division, Case No.
   Marathon Oil Company; Marathon               )   BCJ-2020-00025)
   Petroleum Corporation; Marathon              )
   Petroleum Company LP; Kinder Morgan,         )
   Inc.; EPEC Oil Company Liquidating Trust;    )
   El Paso Tennessee Pipeline Co., L.L.C.;      )
   El Paso Energy, E.S.T. Co.; EPEC Oil         )
   Company; Midwestern Gas Transmission         )
   Co.; Bolin Oil Company, a Partnership, its   )
   partners, Daniel Houston Bolin, Daniel       )
   Phillips Bolin, Robert Lee Bolin, Charles    )
   William Bolin, and the successors of the     )
   Bolins; and Philip Elias,                    )
                                                )
                      Defendants.               )

                         PLAINTIFFS’ MOTION TO REMAND

   Michael J. Blaschke, OBA No. 868                 Allan DeVore, OBA No. 2328
   Michael J. Blaschke, P.C.                        Jandra Cox, OBA No.16610
   Landmark Towers West, Suite 1000                 DeVore Law Firm, PLC
   3555 N.W. 58th Street                            5709 N.W. 132nd Street
   Oklahoma City, OK 73112                          Oklahoma City, OK 73142
   Phone: (405) 562-7771                            Telephone: (405) 603-8585
   Fax: (405) 285-9350                              dlf@devorelawok.com
   mblaschke@thelawgroupokc.com
                                                    Attorneys for Plaintiffs
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 2 of 31




                                              TABLE OF CONTENTS
                                                                                                                  Page

   I.     STATEMENT OF THE CASE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       1

          A. Synopsis of the Floyd Family’s Claims . . . . . . . . . . . . . . . . . . . . .                      1
          B. Non-Diversity of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            2
          C. The Allegations Against Elias in the Floyd Family’s Petition                                         3
          D. The Allegations Against Midwestern in the Floyd Family’s
             Petition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   7
          E. Kinder Morgan’s Wrongful Removal . . . . . . . . . . . . . . . . . . . . . .                         10

   II.    REMOVAL STATUTES ARE STRICTLY CONSTRUED AGAINST
          REMOVAL, AND THE BURDEN OF PROOF IS ON THE PARTY
          SEEKING TO REMOVE THE CASE . . . . . . . . . . . . . . . . . . . . . . . .                              10

   III.   MIDWESTERN AND ELIAS WERE PROPERLY JOINED AS PARTY
          DEFENDANTS BECAUSE OF THEIR OVERT ACTIONS IN
          FURTHERANCE OF THE CONSPIRACY TO FRAUDULENTLY
          COVER UP AND HIDE THE CONTAMINATION AND ASSETS                                                          11

          A. Fraudulent Joinder Law . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               11
          B. Heavy Burden of Proving Fraudulent/Improper Joinder . . . . . . .                                    12
          C. Liberal Construction of Pleadings . . . . . . . . . . . . . . . . . . . . . . . .                    14
                (i)    Debtor-Creditor Status and Shareholder Liability . . .                                     15
                (ii)   Insufficient Pleading . . . . . . . . . . . . . . . . . . . . . . . . . .                  16
                (iii) Statute of Limitations . . . . . . . . . . . . . . . . . . . . . . . . .                    17

   IV.    AS A PARTICIPANT IN A CIVIL CONSPIRACY, IT IS
          IRRELEVANT THAT ACTIONS TAKEN BY ELIAS OCCURRED
          AFTER THE FLOYD FAMILY’S TENURE ON THE LAND . . . .                                                     19

   IV.    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            24




                                                                 i
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 3 of 31




                                              TABLE OF AUTHORITIES

   Cases                                                                                                           Page

   Aughey v. Windrem, 114 N.W. 1047 (1908) . . . . . . . . . . . . . . . . . . . . . . . . . .                     23

   Auto. Consulting Res., Inc. v. Interstate Nat'l Dealer Servs., Inc.,
   No. 17-CV-225-JED-FHM, 2020 WL 6994213 (N.D. Okla. Oct. 8, 2020)                                                17

   Barsh v. Mullins, 1959 OK 2, 338 P.2d 845 . . . . . . . . . . . . . . . . . . . . . . . . . .                   20

   Batoff v. State Farm Ins. Co., 977 F.2d 848 (3rd Cir. 1992). . . . . . . . . . . . . .                          13

   Blasdel v. Gower, 173 P. 644 (Okla. 1918) . . . . . . . . . . . . . . . . . . . . . . . . . .                   20

   Bohanan v. Atchison, Topeka and Santa Fe Railway Co., 289 F.Supp. 490
   (W.D. Okla. 1968) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     12

   Calderon v. Kan. Dep't of Soc. And Rehab. Servs., 181 F.3d 1180
   (10th Cir.1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   19

   Chapparo v. Tu, 2007 WL 2948669 (W.D. Okla. 2007) . . . . . . . . . . . . . . .                                 14

   Charles v. Fla. Foreclosure Placement Ctr., LLC, 988 So.2d 1157
   (Fla. 3d DCA 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        22, 23

   Chavez v. Kincaid, 15 F.Supp. 1118 (D.N.M. 1998) . . . . . . . . . . . . . . . . . .                            11

   de Vries v. Brumback, 349 P.2d 532 (1960) . . . . . . . . . . . . . . . . . . . . . . . .                       23

   Digital Design Grp., Inc. v. Info. Builders, Inc., 24 P.3d 834 (Okla. 2001)                                     18

   Douglass v. Park City Assoc., 331 F.Supp. 823 (E.D. Penn. 1971). . . . . .                                      11

   Fajen v. Foundation Reserve Ins. Co., Inc., 683 F.2d 331 (10th Cir. 1982)                                       10

   Favila v. Katten Muchin Rosenman LLP, 188 Cal.App.4th (2010) . . . . . .                                        23

   Gaylord Entertainment Co. v. Thompson, 1998 OK 30, 958 P.2d 128 . . .                                           19, 20

   Gens v. Casady School, 2008 OK 5, 177 P.3d 565 . . . . . . . . . . . . . . . . . .                              14

   Green v. Amerada Hess Corp., 707 F.2d 201, 207 (5th Cir.1983) . . . . . .                                       13


                                                                   ii
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 4 of 31




   Griffin v. Indep. Sch. Dist. No. 1 of Tulsa Cnty., Okla.,
   No. 13-CV-0702-CVE-FHM, 2014 WL 585433 (N.D. Okla. Feb. 13, 2014)                                               18

   Hames v. Bayer AG, 2004 WL 5363840 (W.D. Okla. 2004) . . . . . . . . . . . .                                    14

   Hart v. Wendling, 505 F.Supp. 52 (W.D. Okla. 1980) . . . . . . . . . . . . . . . . .                            12

   Hawk v. Perillo, 642 F.Supp. 380, 387 (N.D. Ill.1985) . . . . . . . . . . . . . . . .                           23

   Honeywell v. GADA Builders, Inc., 2012 OK CIV APP 11,
   271 P.3d 88 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   14

   Industrial Building Materials, Inc. v. Interchemical Corp., 437 F.2d 1336
   (9th Cir.1970) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    23

   In re Home-Stake Prod. Co. Sec. Litig., 76 F.R.D. 351 (N.D. Okla. 1977)                                         21

   In re Nissan Motor Corp. Antitrust Litig., 430 F.Supp. 231 (S.D.N.Y.1977)                                       22

   In re U.S. Oil and Gas Litigation, 1988 WL 28544 (S.D. Fla.) . . . . . . . . .                                  23

   Koch v. Royal Wine Merchants, Ltd., 907 F.Supp.2d 1332 (S.D. Fla. 2012)                                         22

   McCurtain County Prod. Corp. v. Cowett, 482 F.Supp. 809
   (E.D. Okla. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       11

   McFarland v. McFarland, 684 F.Supp.2d 1073, 1085 (N.D. Iowa 2010)                                               23

   Montano v. Allstate Indemnity, 211 F.3d 1278, 2000 WL 525592
   (10th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    13, 16

   Moseley v. Wyeth, 2002 WL 32991341 (W.D. Okla. 2002) . . . . . . . . . . . .                                    14

   Myzel v. Fields, 386 F.2d 718 (8th Cir.1967) cert. denied, 390 U.S. 951,
   88 S.Ct. 1043, 19 L.Ed.2d 1143 (1968) . . . . . . . . . . . . . . . . . . . . . . . . . . .                     23

   Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir. 1998) . . . .                                      12, 13

   Powell v. Spence, 35 P.2d 925 (Okla. 1924) . . . . . . . . . . . . . . . . . . . . . . .                        20

   Ratner v. Scientific Resources Corporation, 53 F.R.D. 325 (S.D.Fla.1971),
   appeal dismissed 402 F.2d 616 (5th Cir. 1972) . . . . . . . . . . . . . . . . . . . . .                         22


                                                                    iii
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 5 of 31




   Shamrock Oil & Gas Corp v. Sheets, 313 U.S. 100 (1941) . . . . . . . . . . . . . .                               11

   Slover v. Equitable Variable Life Ins. Co., 443 F.Supp.2d 1272
   (N.D. Okla. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      12

   Smith v. Voss Oil Co., 166 F.Supp. 905 (D. Wyoming 1958) . . . . . . . . . . . .                                 11

   Smoot v. Chicago, Rock Island and Pacific Railroad Co., 378 F.2d 879
   (10th Cir. 1967) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   11, 13

   Sparks v. St. Louis & San Francisco Railroad Corp., 366 F.Supp. 957
   (N.D. Okla. 1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      12

   Town of Freedom v. Muskogee Bridge Co., Inc., 466 F.Supp. 75
   (W.D. Okla. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      12

   Walder v. Paramount Publix Corp., 132 F.Supp. 912 (S.D.N.Y.1955) . . . .                                         22

   Wilson v. Webb, 2009 OK 56, 221 P.3d 730 . . . . . . . . . . . . . . . . . . . . . . . .                         14

   Wright v. Metropolitan Life Ins. Co., 74 F.Supp.2d 1150 (N.D. Ala. 1990)                                         13

   Statutes

   28 U.S.C.A. §1446(b)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            16

   24 Okla. Stat. § 113 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       15

   24 Okla. Stat. §116 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        17, 18

   24 Okla. Stat. § 121 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       17

   76 Okla. Stat. §1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     18

   76 Okla. Stat. §2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     18

   Treatises

   15A C.J.S. Conspiracy §8. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20

   15A C.J.S. Conspiracy §19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             21



                                                                   iv
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 6 of 31




   15A C.J.S. Conspiracy §22. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   21

   15A C.J.S. Conspiracy §23. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   21

   10 Fla. Jur.2d Conspiracy—Civil Aspects §5 . . . . . . . . . . . . . . . . . . . . . . . . .               22




                                                               v
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 7 of 31




           COME NOW Plaintiffs, Johnny “Dale” Floyd, Virginia Floyd, Jennifer Gail

   Robinson, Lorena Ann Goforth, and Joanne Paul (collectively “the Floyd Family”), and

   object to the removal of this action and move to remand it because the removal was

   improper. This Court has no subject matter jurisdiction as there is no diversity. Defendant

   Kinder Morgan contends that this Court should have subject matter jurisdiction based on

   its allegation that Midwestern Gas Transmission Co. (which has a principal place of

   business in Tulsa County, Oklahoma) (“Midwestern”) and Philip Elias (a resident of Creek

   County, Oklahoma) (“Elias”) were improperly joined as purportedly “nominal” parties.

   However, the Floyd Family will pursue valid claims against all Defendants, including

   Midwestern and Elias, who played an integral part in the actions giving rise to the Floyd

   Family’s claims and who are proper Defendants in this matter. In support of this Motion,

   the Floyd Family submits the following brief.

                                     BRIEF IN SUPPORT

      I.      STATEMENT OF THE CASE

      A. Synopsis of the Floyd Family’s Claims:

           Plaintiff Dale Floyd was the pastor at Bristow Assembly of God Church, and he and

   his family (the other Plaintiffs, here) lived on what is now a designated Superfund site from

   1991-1995. This case arises out of harm to the Floyd Family from hazardous conditions on

   and around the land the Floyd Family lived and worked on, caused and concealed by the

   wrongful acts of the Defendants, acting in concert, including Midwestern and Elias.

   Defendants caused and contributed to the harm to the Floyd Family: (i) through their
                                             1
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 8 of 31




   operations, (ii) by the materials they left behind that were mostly latent and hidden from

   view, and (iii) by the specific actions taken by Defendants, including Midwestern and

   Elias, who acted in concert to: (a) conceal the pollution for the purposes of avoiding

   liability and shift assets to avoid payment to the Floyd Family and others similarly

   situated, (b) unlawfully dump pollutants into protected waters, (c) leave pollution on

   land, causing continuing harm, to enrich themselves to the detriment of the Floyd

   Family and others, and (d) otherwise act pursuant to unlawful, conspiratorial

   agreements, to which each Defendant was a part, all by way of a conspiracy spanning

   decades, involving fraud, deceit, pollution and harm that was hidden from the Floyd

   Family and others. 1

       B. Non-Diversity of Parties:

          The Floyd Family filed its original Petition in the District Court of Creek County,

   Oklahoma, on November 6, 2020. (Exhibit 1- Plaintiffs’ Petition). As set forth in the

   Petition, Plaintiffs Dale Floyd, Virginia Floyd, and Joanna Paul are residents of and/or

   domiciled in the State of Oklahoma, and Jennifer Robinson and Lorena Goforth are



   1
          While Midwestern and Elias both took part in the conspiracy, their roles were vastly
   different, so the Floyd Family is unsure why Elias stated in his motion for extension of
   time to answer petition [Doc. 34] that the “only claim asserted against Elias is a claim for
   fraudulent transfer …” That is wholly untrue; the Floyd Family did not bring suit against
   Elias for fraudulent transfer, but rather hiding, dumping, and concealing contamination to
   make his land appear uncontaminated and therefore more valuable. The Floyd Family notes
   that Midwestern’s motion for extension of time to answer petition [Doc. 21] uses that
   identical language; perhaps Doc. 34 is a cut-and-paste of Doc. 21. But the Court should be
   aware Doc. 34 is confusing and inaccurate.
                                              2
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 9 of 31




   residents of Arkansas. While the BP, Marathon, and Kinder Morgan entities and the Bolin

   entities are incorporated/domiciled outside of Oklahoma, Defendant Midwestern has its

   principal place of business in Tulsa, Oklahoma, and Defendant Elias is a resident of Creek

   County, Oklahoma. (Ex. 1). Therefore, it is undisputed by Kinder Morgan that if

   Midwestern and/or Elias are proper parties to this action, this case must be remanded to

   the District Court of Creek County. 2

       C. The Allegations Against Elias in the Floyd Family’s Petition:

          Against Philip Elias, a resident of Creek County, State of Oklahoma, the Floyd

   Family’s Petition alleges:

       21.      Philip Elias is a resident of Creek County, State of Oklahoma, who
       owned or operated lands and/or facilities within the Wilcox site and adjacent to the
       Church property that contained pollutants originating from activities at the refineries

   2
           In 2015, three other Bristow families and a Church (Oklahoma residents) filed suit
   in Creek County against BP, Marathon, Kinder Morgan, and the Bolins (all non-Oklahoma
   residents), plus various prior landowners (Oklahomans) in the chain of title on the
   contaminated land. The Church and the other families did not sue Midwestern and
   only sued Elias as an owner in the chain of title because the roles of those parties in the
   wrongdoing was wholly unknown to those plaintiffs at the time. Kinder Morgan removed
   those cases to this Court, arguing that the prior landowners, like Elias, were alleged to only
   be passive, nominal parties, and Judge Kern ruled that the prior landowners’ passive,
   nominal-party role prevented remand. After discovering Midwestern’s and Elias’s actual
   roles, well into that 2015 litigation, those Bristow families and Church attempted to amend
   their pleadings to include those wrongdoers as defendants. Judge Kern ruled that such
   amendment was too late and that allowing the amendment would destroy federal diversity
   jurisdiction, requiring remand, as the defendants had argued. [Doc. 283 in Bristow First
   Assembly of God, et al. v. BP plc, et al., 15-cv-523-TCK-CDL]. Here, however, the Floyd
   Family joined Midwestern and Elias at the outset of this litigation; therefore joinder is not
   “late,” and, as recognized by Judge Kern, diversity does not exist. And, here, Floyd
   Family has joined Midwestern and Elias as party defendants because their overt
   actions in furtherance of the conspiracy to fraudulently cover-up and hide the
   contamination and assets injured the Floyd Family and others similarly situated.
                                               3
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 10 of 31




      and associated facilities on the Wilcox site and on the lands owned and operated by
      the Marathon Defendants north of the Wilcox site where the Transcontinental/Ohio
      refinery was located. Elias entered into a plan and agreement with the Kinder
      Morgan Defendants to make Elias’s land appear more valuable and
      uncontaminated and for Kinder Morgan and Elias to hide contamination that
      they knew to exist on the Wilcox site in order to deceive others, including
      Plaintiffs, who might otherwise discover the contamination and warn potential
      victims of the pollution. Pursuant to that plan and agreement, Kinder Morgan
      (through Tenneco) agreed to, and did, unlawfully cut a berm containing
      contaminated liquids, allowing the contaminated liquids to flow into the Sand
      Creek, and bulldozed soils over the contaminated impoundment and
      surrounding areas to cover up and hide the solid contaminants and remaining
      liquids in the impoundment, as further described hereafter. Elias thereby acted
      in concert with Kinder Morgan to discharge, cover up, hide, and maintain the
      harmful and hazardous commingled pollutants contributed by all the
      Operational Defendants on the Wilcox Site and the Transcontinental/Ohio Site.
                                             ***
      46.        Further, upon information and belief (and as discussed in greater detail
      above and below), the waste buried by Tenneco (in concert with Elias) constituted
      solid and/or hazardous waste as defined by Oklahoma law, and burying such waste
      (as described in more detail above and below) violates the Oklahoma Solid Waste
      Management Act and/or Oklahoma regulations applicable to solid and/or hazardous
      waste. By way of example, and not by way of limitation, portions of the pollution
      caused by the Refineries constitutes solid waste as defined in 27A Okla. Stat. §2-
      10-103(20). And, by burying the waste on the Wilcox Site, Tenneco (in concert
      with Elias) disposed of the solid waste at a site or facility for which a permit for
      solid or hazardous waste disposal was not issued by DEQ, in violation of 27A Okla.
      Stat. §2-10-301.
                                             ***
      54.        By way of example, and not by way of limitation, on March 18, 1998,
      Tom Beer of Ecology and Environment, Inc. (a contractor for the U.S.
      Environmental Protection Agency) reported to his company and the EPA that
      Tenneco Oil Company used heavy equipment and equipment operators to
      cover oily waste at the ground surface and within tank berms with clean soil.
      By moving clean soil over contaminated soil, Tenneco Oil Company (a
      predecessor-in-interest to Kinder Morgan), in concert with Elias, quite literally
      buried, covered up, and illegally dumped its contamination and that of its
      predecessor companies to fraudulently conceal the wrongdoing of Defendants.




                                           4
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 11 of 31




                         Figure 11: DEQ map demonstrating Pond 2.

      55.        By way of further example, and not by way of limitation, Tenneco (in
      concert with Elias) used bulldozers or other heavy equipment to cut the berm
      retaining the hazardous waste in Pond 2 with the express purpose of draining
      the hazardous waste in Pond 2 into the Sand Creek. Upon information and
      belief, the cut berm in Pond 2 allowed hazardous waste and contaminants to
      flow from Pond 2 to the Sand Creek over a period of several years. Cutting the
      berm of Pond 2 to discharge contaminants into the Sand Creek was the
      functional equivalent of illegally dumping waste directly into the Sand Creek.




                                            5
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 12 of 31




             Figure 12: Agency map showing cut berm and probable point of entry into Sand Creek.


      56.         Tenneco’s scheme to hide the oily waste by covering it with clean soil
      and to dump hazardous waste into the Sand Creek, with Elias’s agreement, were
      acts fitted to deceive future purchasers and land occupiers of the property under 15
      Okla. Stat. §58. Specifically, Tenneco (in concert with Elias) intended to deceive
      future purchasers and land occupiers into thinking that contamination on the Wilcox
      Site either did not exist at all, or, if the contamination was to be discovered, that it
      existed to a lesser extent that it does in reality.

      57.        Moreover, pursuant to 76 Okla. Stat. §2, the Kinder Morgan Defendants
      (as successors to Tenneco) are liable for willful deceit, because they intended to
      induce claimants, future buyers, and others to alter their position to their detriment.
      Among other reasons, the actions of Tenneco (in concert with Elias) amount to
      willful deceit because of the injury or risk presented to claimants, future buyers, and
      others, including personal injury through exposure to contaminants and damage to
      property values when the buried contamination was eventually uncovered and
      brought to light. Tenneco and Elias were required to disclose the existence of the
      buried waste, both because they knew or should have known the waste was
      harmful to human health, property rights, and the environment, and because
      the act of illegally burying or discharging the waste gave rise to an additional
      duty to disclose. Plaintiffs, the Church and other property owners and land
      occupiers on the Wilcox site are of the particular class of persons whom Tenneco
      and Elias intended to deceive.
                                                 6
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 13 of 31




                                                ***
         59.        For the same reasons, the actions of Tenneco and those acting in concert
         with it give rise to civil conspiracy. Specifically, Tenneco entered into an unlawful
         agreement in an attempt to hide the waste by burying it or discharging it,
         committed one or more unlawful acts by burying the waste and discharging the
         contaminants in Pond 2 into the Sand Creek (including, but not limited to, violating
         Oklahoma’s solid waste and hazardous waste statutory and regulatory provisions),
         and the Plaintiffs and others were damaged as a result. Among other reasons, the
         Plaintiffs were damaged because waste buried by Tenneco (in concert with Elias)
         has become commingled with other legacy waste created by the Refineries, which
         moves in a generally south direction over Church land and into the Sand Creek.
         Plaintiffs seek recovery of all damages and injuries caused by Operational
         Defendants to Plaintiffs’ property and persons, including personal harm, personal
         annoyance and inconvenience, endangerment of comfort, health, tranquility and
         safety, and for Plaintiffs having been rendered insecure in their lives, health and use
         of the Church Property. Further, Plaintiffs are entitled to punitive damages to punish
         Operational Defendants for their actions and to deter others similarly situated from
         acting in a like manner.

         D. The Allegations Against Midwestern in the Floyd Family’s Petition:

            Specifically against Midwestern, a company with its principal place of business in

    Tulsa, Oklahoma, the Floyd Family’s Petition alleges:

         19.       Defendant Midwestern is a Delaware company with its principal place of
         business in Tulsa, Oklahoma. Midwestern may be served through its registered
         agent: National Registered Agents Inc., 1833 South Morgan Road, Oklahoma City,
         OK 73128. At the time of the events giving rise to Plaintiffs’ claims against
         Midwestern, 30 but only recently disclosed to Plaintiffs, Midwestern was the sole
         shareholder of EPEC, and received payment of approximately $93,000,000 in
         accounts receivable shortly after EPEC learned of EPEC’s potential liability
         for contamination of the Church property and other property. However,
         despite knowing that Plaintiffs (and others similarly situated to Plaintiffs) held

    30
            At the time of the events giving rise to Plaintiffs’ claims against Midwestern,
    Midwestern was owned and/or controlled by El Paso Corporation. In or about 2001, El
    Paso Corporation sold Midwestern to Northern Border Partners L.P (“Northern”). In or
    about 2006, Northern sold Midwestern to ONEOK, Inc. Midwestern continues to operate
    its business out of its headquarters and corporate office in Tulsa, Oklahoma.

                                                7
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 14 of 31




      claims against EPEC related to predecessor liability concerning the Wilcox
      Site, EPEC dissolved and transferred assets to Midwestern without any notice
      and without the knowledge of Plaintiffs and others of EPEC’s existence,
      potential liability or dissolution. Under applicable Delaware and/or Oklahoma
      law, Midwestern is liable for all or part of the claims brought against EPEC
      because: (a) EPEC had actual knowledge of claims and obligations related to
      the Wilcox Site; (b) EPEC did not make reasonable provision to pay all
      obligations related to the Wilcox Site; and (c) EPEC nonetheless distributed its
      assets to Midwestern (the sole stockholder).
                                                ***
      36.        By way of further example, and not by way of limitation, and upon
      information and belief, in or around 1994 EPEC was notified by government
      representatives of possible pollution related to the Wilcox Site. Shortly after
      learning of its potential liability for the Wilcox Site, EPEC (a subsidiary of El Paso
      Energy Corporation) purported to transfer its accounts receivable (amounting to
      approximately $93 million) to Midwestern (EPEC’s sole shareholder and, at the
      time, a subsidiary of El Paso Energy Corporation), and Midwestern, in turn,
      purported to transfer the accounts receivable to Tennessee Pipeline (another
      subsidiary of El Paso Energy Corporation). EPEC then created the Trust to hold
      its remaining assets and liabilities, including those related to the Wilcox Site, with
      EPE (yet another El Paso Energy Corporation subsidiary — this one created for the
      sole purpose of serving as trustee) serving as trustee, and with the Tennessee
      Pipeline (again, an El Paso Energy Corporation subsidiary) being named as the sole
      beneficiary of any remainder trust assets.
                                                ***
      60.        EPEC, Tennessee, the Trust, and EPE (and their successor, Kinder
      Morgan), and Midwestern are also liable for fraudulent transfer. Specifically,
      upon notice that DEQ was investigating pollution at the Wilcox Site, EPEC
      attempted to dissolve and distribute all assets to affiliate and subsidiary companies
      while retaining all liability for the Wilcox Site (as an entity without assets). To
      achieve this goal, EPEC, Tennessee, the Trust, Midwestern, and EPE engaged in
      a multi-level, conspiratorial scheme of constructive fraud.

      61.       On or about December 18, 1998, EPEC (an El Paso Energy Corp.
      subsidiary) filed a certification of dissolution.

      62.        Upon information and belief, EPEC never gave landowners or any
      residents living on the Wilcox Site (or any other persons in the Bristow, Oklahoma,
      area) notice of dissolution or the right to make claims regarding pollution from the
      Refineries.

                                            8
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 15 of 31




      63.      Upon or near dissolution, EPEC made a fraudulent mass transfer of its
      remaining assets (approximately $93,000,000 in accounts receivable) to
      Midwestern, the sole shareholder of EPEC at that time.

      64.      Midwestern then fraudulently transferred those accounts receivable
      to Tennessee (another El Paso Energy Corp. subsidiary).

      65.         On or about March 9, 2001, approximately three years after filing the
      certification of dissolution, long after all the Defendants had been contacted
      regarding their liability for the pollution at the Refineries, and years after Tenneco’s
      fraudulent cover-up activities, EPEC created the Trust and placed its remaining
      assets in the Trust, with EPE (another El Paso Energy Corp. subsidiary) as trustee
      and Tennessee as beneficiary.




                  Figure 13: How El Paso entities moved assets from one affiliate to another.

          66.   The transfers from EPEC to Midwestern and the Trust were
      transfers fraudulent to creditors within the meaning of 24 Okla. Stat. §116
      because EPEC made the transfers either with actual intent to hinder, delay, or
      defraud those harmed by the contamination or without receiving a reasonable
      equivalent value in exchange for the transfer. Further Midwestern and EPEC
      (as trustee) did not accept the transfer of assets from EPEC in good faith and
      for a reasonably equivalent value. Kinder Morgan has ratified the actions of its

                                                  9
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 16 of 31




       predecessors and has sought to retain the benefits derived from the wrongful actions
       and inactions.

           67.    Plaintiffs expressly seek: (a) a determination that the scheme was
       fraudulent and conspiratorial; (b) avoidance of the transfer or obligation to the
       extent necessary to satisfy their creditor claims; (c) attachment or other provisional
       remedy against the assets transferred or other property of the transferees as provided
       by law; and (d) any other relief the circumstances may require including any relief
       sought herein under other claims for relief, whether legal or equitable, actual or
       punitive, statutory or common law.

       E. Kinder Morgan’s Wrongful Removal:

             Notwithstanding these facts and claims, Kinder Morgan improperly removed this

    case to this Court by filing a Notice of Removal on March 24, 2021 [Doc. 2]. Kinder

    Morgan’s Notice of Removal admits the sole basis for removal is its (baseless) allegation

    that diversity exists because the non-diverse Defendants were improperly joined as nominal

    and improper parties. That is not the case. The Floyd Family’s claims against Midwestern

    and Elias (and all other Defendants) meet Oklahoma’s notice pleading standard and are not

    subject to dismissal. Because the Floyd Family have asserted valid claims against

    Oklahoma (and all other) Defendants, the Court must disregard Kinder Morgan’s assertion

    of “fraudulent joinder.” Without fraudulent/improper joinder, diversity does not exist in

    this case, and this Court lacks subject matter jurisdiction, and the case should be remanded.

       II.      REMOVAL STATUTES ARE STRICTLY CONSTRUED AGAINST REMOVAL,
                AND THE BURDEN OF PROOF IS ON THE PARTY SEEKING TO REMOVE THE
                CASE.

             Removal statutes are to be strictly construed, and all doubts are to be resolved

    against removal. Fajen v. Foundation Reserve Ins. Co., Inc., 683 F.2d 331 (10th Cir. 1982)

                                             10
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 17 of 31




    (citing Shamrock Oil & Gas Corp v. Sheets, 313 U.S. 100 (1941)). Removal of cases is

    purely statutory. Chavez v. Kincaid, 15 F.Supp. 1118 (D.N.M. 1998) (citing McCurtain

    County Prod. Corp. v. Cowett, 482 F.Supp. 809, 812 (E.D. Okla. 1978)). The burden is on

    the party seeking to remove the case to federal court to establish a right to do so, and a case

    should not be removed if doubt exists as to right of removal in the first instance. Smith v.

    Voss Oil Co., 166 F.Supp. 905 (D. Wyoming 1958). Any doubt as to the propriety of

    removal must be resolved in favor of remand. Id.; Douglass v. Park City Assoc., 331

    F.Supp. 823 (E.D. Penn. 1971). Kinder Morgan agreed in its Notice of Removal that the

    Court’s jurisdiction over this matter is entirely dependent upon a finding of improper

    joinder, admitting that only the Floyd Family and several Defendants are diverse, while

    other Defendants, like Midwestern and Elias, are citizens of Oklahoma and/or are

    principally domiciled in Oklahoma, like the Floyd Family. [Doc. 2- Notice of Removal].

       III.   MIDWESTERN AND ELIAS WERE PROPERLY JOINED AS PARTY
              DEFENDANTS BECAUSE OF THEIR OVERT ACTIONS IN FURTHERANCE OF
              THE CONSPIRACY TO FRAUDULENTLY COVER UP AND HIDE THE
              CONTAMINATION AND ASSETS.

       A. Fraudulent Joinder Law:

           Fraudulent or improper joinder exists where no cause of action is possible against

    the non-diverse defendant. See, Smoot v. Chicago, Rock Island and Pacific Railroad Co.,

    378 F.2d 879 (10th Cir. 1967). To show fraudulent/improper joinder to defeat diversity, a

    defendant must demonstrate, by clear and convincing evidence, either that there has been

    outright fraud committed in the plaintiff’s pleadings, or that there is no possibility, based

                                                  11
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 18 of 31




    on the pleadings, that a plaintiff can state a cause of action against the non-diverse

    defendant. Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir. 1998); Hart v.

    Wendling, 505 F.Supp. 52 (W.D. Okla. 1980); Town of Freedom v. Muskogee Bridge Co.,

    Inc., 466 F.Supp. 75 (W.D. Okla. 1978). The standard for determining that no cause of

    action can be sustained against the nondiverse defendant is similar to the standard for

    granting a motion to dismiss for failure to state a claim against that defendant. Slover v.

    Equitable Variable Life Ins. Co., 443 F.Supp.2d 1272, 1278-79 (N.D. Okla. 2006). Thus,

    in order to reach a conclusion that fraudulent/improper joinder exists here, this Court must

    determine there is no possibility that the Floyd Family could prevail on any plausible claim

    against Midwestern and/or Elias.

       B. Heavy Burden of Proving Fraudulent/Improper Joinder:

           In this regard, a defendant seeking removal bears a heavy burden of proving

    fraudulent/improper joinder, and all factual and legal issues must be resolved in favor

    of the plaintiff. Id. The issue of fraudulent/improper joinder must be capable of summary

    determination and be proven with complete certainty. Muskogee Bridge, supra. The

    Court must be able to grant a motion to dismiss the resident defendant for failure to state a

    claim upon which relief may be granted. Id.; Sparks v. St. Louis & San Francisco Railroad

    Corp., 366 F.Supp. 957 (N.D. Okla. 1973); Bohanan v. Atchison, Topeka and Santa Fe

    Railway Co., 289 F.Supp. 490 (W.D. Okla. 1968). The fact that a plaintiff might ultimately

    fail to obtain a judgment is immaterial. Id. If there is even a mere possibility that a state

    court would find that the complaint states a cause of action against any one of the resident
                                                 12
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 19 of 31




    defendants, the federal court must find that joinder was proper and remand the case to state

    court. Id; Batoff v. State Farm Ins. Co., 977 F.2d 848 (3rd Cir. 1992). Even when a case is

    weak (unlike here) fraudulent/improper joinder is inapposite. Wright v. Metropolitan Life

    Ins. Co., 74 F.Supp.2d 1150 (N.D. Ala. 1990).

           The Tenth Circuit clearly set forth the fraudulent/improper joinder standard in the

    case of Montano v. Allstate Indemnity, 211 F.3d 1278, 2000 WL 525592 (10th Cir. 2000):

       The case law places a heavy burden on the party asserting fraudulent joinder. A
       representative example states:

         To prove their allegation of fraudulent joinder [the removing parties] must
         demonstrate that there is no possibility that [plaintiff] would be able to establish
         a cause of action against [the joined party] in state court. In evaluating fraudulent
         joinder claims, we must initially resolve all disputed questions of fact and all
         ambiguities in the controlling law in favor of the non-removing party. We are
         then to determine whether that party has any possibility of recovery against the
         party whose joinder is questioned.

       Hart, 199 F.3d at 246 (quotation omitted); see Pampillonia v.. RJR Nabisco, Inc.,
       138 F.3d 459, 461 n. 3 (2d Cir.1998) (citing cases); cf. Smoot v. Chicago, Rock
       Island & Pac. R.R. Co., 378 F .2d 879, 882 (10th Cir.1967) (finding fraudulent
       joinder where non-liability of joined party was “established with complete certainty
       upon undisputed evidence.”). This standard is more exacting than that for dismissing
       a claim under Fed.R.Civ.P. 12(b)(6); indeed, the latter entails the kind of merits
       determination that, absent fraudulent joinder, should be left to the state court where
       the action was commenced. See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851-
       53 (3d Cir.1992) (“A claim which can be dismissed only after an intricate analysis
       of state law is not so wholly insubstantial and frivolous that it may be disregarded
       for purposes of diversity jurisdiction.”). Finally, as the reference to “a cause of
       action” in the quoted passage reflects, remand is required if any one of the claims
       against the non-diverse defendant, here Ms. Marsh, is possibly viable. See Green v.
       Amerada Hess Corp., 707 F.2d 201, 207 (5th Cir.1983) (“Even if [plaintiff] were
       [precluded] from pursuing all his claims save one in state court, a remand would be
       necessary.).


                                                  13
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 20 of 31




    See Chapparo v. Tu, 2007 WL 2948669 (W.D. Okla. 2007); Hames v. Bayer AG, 2004 WL

    5363840 (W.D. Okla. 2004); Moseley v. Wyeth, 2002 WL 32991341 (W.D. Okla. 2002).

       C. Liberal Construction of Pleadings:

           It is well-established under Oklahoma law that a plaintiff’s petition should be

    liberally construed. Honeywell v. GADA Builders, Inc., 2012 OK CIV APP 11, ¶20, 271

    P.3d 88, 95-6. Oklahoma courts have repeatedly held, regarding notice pleading:

       In 1984, Oklahoma adopted the Oklahoma Pleading Code (Pleading Code) and we
       became a notice pleading state. All that is required under notice pleading is that
       the petition give fair notice of the plaintiff’s claim and the grounds upon which
       it rests. Section 2008 of the Pleading Code merely requires that the pleading shall
       contain “[a] short and plain statement of the claim showing that the pleader is
       entitled to relief.” Any requirement that a litigant correctly identify a theory of
       recovery or describe the remedy affordable for an asserted right’s vindication is
       abolished and the doctrine of mandatory election of remedies has become an
       anachronism. Finally, for most claims, the pleader need not utilize terms of art
       or legal phraseology.

    Gens v. Casady School, 2008 OK 5, ¶ 9, 177 P.3d 565, 569; See also Wilson v. Webb, 2009

    OK 56, ¶9, 221 P.3d 730, 734.

           Here, the Floyd Family’s Petition sufficiently pleads serious claims of conspiracy,

    fraud, etc. against Midwestern and Elias. Specifically, the Floyd Family alleged that Elias

    entered into a plan, agreement, and civil conspiracy with the Kinder Morgan Defendants

    to make the land (which is part of the Wilcox Superfund site that includes the Church

    property) appear uncontaminated (and therefore more valuable) in order to deceive others,

    including people like the Floyd Family. Elias actively participated in cutting a berm

    containing contaminated liquids, allowing hydrocarbons to flow into and be carried along

                                                14
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 21 of 31




    by flowing water across the lands – the functional equivalent of illegally dumping waste

    directly into the creek – and he helped bulldoze soils to hide oily waste on the land where

    the Floyd Family lived, rendering them unsafe and oblivious to the peril that was befalling

    them, even though he had a duty to disclose the danger to them.

             Regarding the Floyd Family’s “fraudulent transfer” claim under the Uniform

    Fraudulent Transfer Act, 24 Okla. Stat. §112 et seq., Kinder Morgan argues standing,

    shareholder liability, lack of specificity in pleading, and statute of limitations:

       (i)      Debtor-Creditor Status and Shareholder Liability:

             Section 113 of Title 24 of the Oklahoma Statutes simply defines “Creditor” as “a

    person who has a claim,” and “Debtor” as “a person who is liable on a claim.” Even the

    determination of who was a Creditor is a question of fact that must be viewed in the light

    most favorable to Plaintiffs, thus requiring remand. The Floyd Family was and is in the

    “creditor” category of persons as identified by the ODEQ in the PRP letter sent to the El

    Paso Defendants. (Exhibit 2 – PRP Letter). EPEC transferred – and Midwestern knowingly

    agreed to receive – $93 million of value from EPEC, which the Floyd Family’s Petition

    alleges was part of a conspiratorial scheme to defraud creditors like them (not to mention

    the United States government). EPEC then dissolved itself, which was obviously known to

    Midwestern, and the two of them and others have used the scheme as an alleged defense to




                                                  15
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 22 of 31




    shield the conspirators from liability and preserve the fraudulently transferred assets for

    themselves, while at the same time saying the assets were set aside for creditors. 4

        (ii)      Insufficient Pleading:

               The Floyd Family’s Petition is replete with allegations that Midwestern intended to

    defraud the Floyd Family (which is the only “element” necessary to plead, the subsections

    being in the disjunctive). 5 Notice pleading does not require expansive evidentiary

    allegations to show a party’s possible liability under a specifically-pleaded statutory

    violation, and the remedy for insufficient particularity is to remand to the state court to

    allow amendment, if necessary, not have a federal court without jurisdiction make a merits-

    based determination.




    4
            Kinder Morgan asserts that the Floyd Family was not a claimant/creditor but
    insists that the Floyd Family should have made a claim earlier and are now allegedly
    time barred because they did not, showing the disingenuous nature of Defendants’
    positions. How can a non-claimant/creditor make a claim? Kinder Morgan’s inherently
    contradictory argument makes it clear it considers the Floyd Family a claimant/creditor.
    Elias’s and Midwestern’s possible liability to the Floyd Family is a merits-based factual
    determination that “should be left to the state court where the action was commenced.”
    Montano v. Allstate Indemnity, supra. “A claim which can only be dismissed after an
    intricate analysis of state law is not so wholly insubstantial and frivolous that it may be
    disregarded for purposes of diversity jurisdiction” and “remand is required if any one of
    the claims against the non-diverse defendant … is possibly viable.” Id. Elias’s and
    Midwestern’s possible liability eliminates federal diversity jurisdiction. If, on remand,
    Kinder Morgan prevails on motions to dismiss Elias and Midwestern in the state court
    proceeding, it can then seek to remove the case to federal court, but not before and not
    until that state court determination. 28 U.S.C.A. §1446(b)(3).
    5
            Moreover, the Floyd Family notes that Kinder Morgan does not deny subsection
    (A)(2) – that there was no reasonable equivalent value in exchange for the transfer.
                                                 16
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 23 of 31




        (iii)   Statute of Limitations:

            Kinder Morgan argues that the Floyd Family’s claims are barred by the statute of

    limitations set forth in Section 121 of Title 24 of the Oklahoma Statutes, but it only cites

    the second subsection and not the others. The first subsection provides:

        A cause of action with respect to a fraudulent transfer or obligation pursuant to the
        provisions of the Uniform Fraudulent Transfer Act, Section 112 et seq. of this title,
        is extinguished unless action is brought:

        1. Pursuant to the provisions of paragraph 1 of subsection A of Section 116 of this
           title, 6 within four (4) years after the transfer was made or the obligation was
           incurred or, if later, within one (1) year after the transfer or obligation was or
           could reasonably have been discovered by the claimant;

    Kinder Morgan may claim that the Floyd Family could reasonably have discovered the

    transfer more than a year before they filed suit, but that is a factual determination to be

    made in state court by the trier of fact (presumably a jury). See, Auto. Consulting Res., Inc.

    v. Interstate Nat'l Dealer Servs., Inc., No. 17-CV-225-JED-FHM, 2020 WL 6994213, at


    6
            24 Okla. Stat. §116(A) provides:
    A. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether
    the creditor's claim arose before or after the transfer was made or the obligation was
    incurred, if the debtor made the transfer or incurred the obligation:
    1. with actual intent to hinder, delay, or defraud any creditor of the debtor; or
    2. without receiving a reasonably equivalent value in exchange for the transfer or
    obligation, and the debtor:
    a. was engaged or was about to engage in a business or a transaction for which the
    remaining assets of the debtor were unreasonably small in relation to the business or
    transaction, or
    b. intended to incur, or believed or reasonably should have believed that he would incur,
    debts beyond his ability to pay as they became due.

    The Floyd Family’s Petition makes allegations that fall within this subsection.
                                              17
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 24 of 31




    *2 (N.D. Okla. Oct. 8, 2020) (holding “[w]here there is conflicting evidence regarding

    application of the discovery rule, the question of when the plaintiffs knew or should have

    known is a question of fact for the jury to decide”) (citing Digital Design Grp., Inc. v. Info.

    Builders, Inc., 24 P.3d 834, 842 (Okla. 2001)).

           More importantly, contrary to Kinder Morgan’s claim that the Floyd Family only

    filed suit against Midwestern for “fraudulent transfer” under 24 Okla. Stat. §116, the

    Petition shows their claims are for statutory and common law fraud and conspiracy, as

    well as violations of other Oklahoma statutes like 76 Okla. Stat. §1 (general rights of others

    must be respected) and §§2 et seq. (deceit). In fact, ¶60 of the Floyd Family’s Petition

    specifically alleges “a multi-level, conspiratorial scheme of constructive fraud,” and ¶67

    asks for a determination that Midwestern’s actions were “fraudulent and conspiratorial”

    and seeks “relief, whether legal or equitable, actual or punitive, statutory or common

    law.” The Floyd Family’s Petition is 43 pages long, and it goes into great detail about how

    Midwestern and the other Defendants conspired to commit fraud – even showing in

    diagram form how the fraud and conspiracy involving Midwestern were committed since

    the scheme was complicated and meant to obfuscate the truth. If a court were to find such

    allegations lacking sufficient particularity or specificity but still having the possibility of

    liability, the remedy would be to order the Floyd Family to amend their pleadings. “The

    liberal granting of motions for leave to amend reflects the basic policy that pleadings

    should enable a claim to be heard on its merits.” Griffin v. Indep. Sch. Dist. No. 1 of Tulsa

    Cnty., Okla., No. 13-CV-0702-CVE-FHM, 2014 WL 585433, at *1 (N.D. Okla. Feb. 13,
                                                  18
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 25 of 31




    2014) (citing Calderon v. Kan. Dep't of Soc. And Rehab. Servs., 181 F.3d 1180, 1186 (10th

    Cir.1999)). Clearly, Kinder Morgan cannot demonstrate that the Floyd Family has no

    possibility of recovery against Midwestern and Elias. Fraudulent joinder does not exist.

        IV.      AS A PARTICIPANT IN A CIVIL CONSPIRACY, IT IS IRRELEVANT THAT
                 ACTIONS TAKEN BY ELIAS OCCURRED AFTER THE FLOYD FAMILY’S
                 TENURE ON THE LAND. 7

              The Floyd Family’s Petition alleges that Elias entered into a plan, agreement, and

    civil conspiracy with the Kinder Morgan Defendants to hide, dump, and conceal

    contamination to make his land appear uncontaminated (and therefore more valuable) in

    order to deceive others, including people like the Floyd Family, who had been harmed by

    the hidden contamination. In 1998, Elias actively participated in: (i) cutting a berm

    containing contaminated liquids, allowing pollutants to flow into and be carried along by

    flowing water across the lands – the functional equivalent of illegally dumping waste

    directly into the creek, and (ii) bulldozing soils to hide oily waste on the land where the

    Floyd Family lived and worked. “A civil conspiracy consists of a combination of two or

    more persons to do an unlawful act, or to do a lawful act by unlawful means.” Gaylord

    Entertainment Co. v. Thompson, 1998 OK 30, ¶40, 958 P.2d 128, 148.

        ‘When a conspiracy is shown to have existed for the accomplishment of an object,
        each of the conspirators participating in such conspiracy [is] responsible for the
        acts of any one of said conspirators done in furtherance of such conspiracy.’



    7
            Although this section specifically addresses Kinder Morgan’s argument about Elias
    having wrongfully acted after the conspiracy began, the conspiracy law cited throughout
    this brief also applies to Midwestern as a co-conspirator.
                                                 19
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 26 of 31




    Barsh v. Mullins, 1959 OK 2, 338 P.2d 845, 847 (quoting Blasdel v. Gower, 173 P. 644

    and citing Powell v. Spence, 35 P.2d 925). “The character and effect of a conspiracy are

    not to be judged by dissecting it and viewing its separate parts but only by examining it as

    a whole.” 15A C.J.S. Conspiracy §1. “The gist of a civil action for conspiracy is damages

    and not the conspiracy.” Barsh v. Mullins, 338 P.2d at 847.

       Civil conspiracy is used to broaden the number of parties liable for tortious conduct.
       The purpose of the civil-conspiracy theory is to extend liability for a tort beyond the
       actual tortfeasor to any coconspirators who might have encouraged, facilitated, or
       planned the tort in furtherance of the conspiracy. It is merely a vehicle for imputing
       the tortious actions of one coconspirator to another to establish joint and several
       liability.

    15A C.J.S. Conspiracy §8. “In essence, a civil conspiracy claim enlarges the pool of

    potential defendants from whom a plaintiff may recover for an underlying tort.” Gaylord

    Entertainment Co. v. Thompson, 958 P.2d at 148.

       In a civil conspiracy, the acts of coconspirators are attributable to each other.
       Coconspirators are each responsible for the damage that the conspiracy caused. One
       conspirator is liable for the foreseeable acts or declarations of his or her
       coconspirator done in furtherance of the conspiracy regardless of whether the
       conspirator profits from the result of the conspiracy. It is not essential that each
       conspirator be shown to have acted in concert with his or her coconspirators. The
       fact that a conspirator did not actively participate in every act done in furtherance
       of the conspiracy does not absolve that conspirator from liability. Each action that
       is performed in a civil conspiracy is imputed to each coconspirator regardless of
       who actually performed the act. A conspiracy claim serves merely to expand
       liability for the underlying wrong to persons who are not directly involved in the
       wrongful actions, and includes those who merely plan, assist, or encourage the
       wrongdoer’s acts, or who supervise or profit from the tortious conduct. Thus, all
       participants in a conspiracy are directly liable for injuries to others who are objects
       of the conspiracy regardless of whether the participants are active or passive
       conspirators. Liability may be imposed on various parties under a civil-conspiracy
       claim even if a specific party is not the immediate tortfeasor.

                                                 20
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 27 of 31




    15A C.J.S. Conspiracy §19.

       Parties to a civil conspiracy are joint tortfeasors. The fact of a conspiracy, if proved,
       makes the act of any one conspirator chargeable to all and thus allows for the
       imposition of joint and several liability for acts of coconspirators committed in
       furtherance of the common design or conspiracy. By participation in a civil
       conspiracy, a coconspirator effectively adopts as his or her own the torts of other
       coconspirators within the ambit of the conspiracy. Each participant is jointly and
       severally liable for all damages ensuing or naturally flowing from the wrongful
       conduct. Each participant is responsible regardless of whether or not he or she is the
       direct actor and regardless of the degree of his or her activity, whether the participant
       joins willingly or unwillingly in furtherance of the common end, or whether or not
       the participant is actually present when the acts in pursuance of the conspiracy are
       committed.

    15A C.J.S. Conspiracy § 22.

          Kinder Morgan argues that because most or all of Elias’s bad acts occurred in 1998

    – approximately three years after the Floyd Family departed the Church parsonage – his

    actions could not have caused injury to the Floyd Family. That is not the law.

       To render a person civilly liable for injuries resulting from a conspiracy of which
       he or she is a member, it is not necessary that the person join the conspiracy at the
       time of its inception as anyone who enters into such a common design is deemed a
       party to every act that is earlier or later done by any of the others in pursuance of it.
       Thus, one who knowingly joins a conspiracy, even at a later date, takes the
       conspiracy as he or she finds it and is liable for all acts previously or later done
       in pursuance of the conspiracy. To be liable, a person must join the conspiracy
       before its consummation. If the objective of the conspiracy has not yet been
       achieved when a coconspirator manifests an agreement to further the objective, the
       coconspirator becomes liable for all acts done in furtherance of the common
       objective, including earlier acts.

    15A C.J.S. Conspiracy § 23. The Northern District of Oklahoma agrees. In In re Home-

    Stake Prod. Co. Sec. Litig., 76 F.R.D. 351 (N.D. Okla. 1977), this Court noted the vast

    number of jurisdictions holding that one’s knowing assistance or participation in a


                                                  21
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 28 of 31




    conspiracy or fraudulent scheme gives rise to liability equal to that of the primary actors

    and opined:

       The law is also clear that [the defendants] may be jointly and severally liable for all
       damages accruing prior to the time that these defendants allegedly assisted or
       participated in the conspiracy or fraudulent course of conduct. In Walder v.
       Paramount Publix Corporation, 132 F.Supp. 912, 920 (S.D.N.Y.1955), an antitrust
       action, Judge Weinfeld stated:

          One final matter remains. The defendants Paramount Pictures Corporation
          and American Broadcasting-Paramount urge that the complaint must be
          dismissed as to them since they were not formed until 1949 and cannot
          be held for acts committed before they came into existence. This
          contention overlooks the fact that these defendants are charged with
          having joined a conspiracy continuing from 1928 to the filing of the
          complaint. Under well established principles of conspiracy law, they
          may be held as fully liable as the original or earlier participants in the
          conspiracy. Also see: In Re Nissan Motor Corp. Antitrust Litigation, 430
          F.Supp. 231 (S.D.N.Y.1977). Similarly, in Ratner v. Scientific Resources
          Corporation, 53 F.R.D. 325, 329 (S.D.Fla.1971), appeal dismissed 402 F.2d
          616 (5th Cir. 1972), a securities action, the court commented:

              Defendant Land Resources Corporation was not yet in existence at
              the time the agreement between the parties was executed, and claims,
              therefore, that it could not have made misrepresentations to plaintiffs.
              But 15 U.S.C. s 78j includes co-conspirators and one who knowingly
              joins a conspiracy takes it as he finds it, Myzel v. Fields (supra).

    Jurisdictions throughout the United States adhere. See, Koch v. Royal Wine Merchants,

    Ltd., 907 F.Supp.2d 1332, 1346 (S.D. Fla. 2012) (holding “[i]n a conspiracy, ‘every act

    and declaration of each member of the [conspiracy] in pursuance of the original concerted

    plan and with reference to the common object is, in contemplation of law, the act and

    declaration of them all,’ even with respect to actions that took place before a

    conspirator joined. 10 Fla. Jur.2d Conspiracy—Civil Aspects §5; see also Charles v. Fla.

                                                 22
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 29 of 31




    Foreclosure Placement Ctr., LLC, 988 So.2d 1157 (Fla. 3d DCA 2008));McFarland v.

    McFarland, 684 F.Supp.2d 1073, 1085 (N.D. Iowa 2010) (citing Myzel v. Fields, 386 F.2d

    718, 738 n. 12 (8th Cir.1967) (“one who knowingly joins a conspiracy even at a later date

    takes the conspiracy as he finds it.”), cert. denied, 390 U.S. 951, 88 S.Ct. 1043, 19 L.Ed.2d

    1143 (1968); Industrial Building Materials, Inc. v. Interchemical Corp., 437 F.2d 1336,

    1343 (9th Cir.1970) (“One who enters a conspiracy late, with knowledge of what has

    gone before, and with the intent to pursue the same objective, may be charged with

    preceding acts in furtherance of the conspiracy”); Hawk v. Perillo, 642 F.Supp. 380, 387

    (N.D. Ill.1985) (holding that once defendant “joined the conspiracy, it became a party to

    every act previously or subsequently performed by any of the other conspirators.”);

    Aughey v. Windrem, 114 N.W. 1047, 1049 (1908) (holding that defendant could be held

    liable for previous acts of a conspiracy where he knowingly entered into the conspiracy

    after its inception)); In re U.S. Oil and Gas Litigation, 1988 WL 28544 (S.D. Fla.)

    (holding one who knowingly joins a conspiracy, even at a later date, “takes the conspiracy

    as he finds it” and is liable for all acts previously or subsequently done in pursuance of

    the conspiracy); Favila v. Katten Muchin Rosenman LLP, 188 Cal.App.4th (2010) (holding

    “It is the settled rule that ‘to render a person civilly liable for injuries resulting from a

    conspiracy of which he was a member, it is not necessary that he should have joined the

    conspiracy at the time of its inception; everyone who enters into such a common design

    is in law a party to every act previously or subsequently done by any of the others in

    pursuance of it.’”) (citing de Vries v. Brumback, 349 P.2d 532 (1960)). As a participant in
                                                 23
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 30 of 31




    the conspiracy at all, Elias may be held responsible for all the acts (before and after his

    own) in furtherance of the conspiracy. Simply because he executed his “part” of the scheme

    at a time the Floyd Family had already moved from the property does not mean Elias can

    avoid responsibility for the harm befalling the Floyd Family because of the scheme.

                                           CONCLUSION

           Kinder Morgan has not met its heavy burden to demonstrate that Plaintiffs have no

    possible cause of action, and this is particularly true at this point in the litigation where any

    defects in pleading could be cured by amendment. The Floyd Family has sufficiently plead

    causes of action and met the standard for notice pleading under Oklahoma law, and they

    have valid claims against the non-diverse Midwestern and Elias. As such, diversity does

    not exist, removal was improper and the case should be remanded.

                                                /s/ Michael J. Blaschke
                                                Michael J. Blaschke, OBA No. 868
                                                Michael J. Blaschke, P.C.
                                                Landmark Towers West, Suite 1000
                                                3555 N.W. 58th Street
                                                Oklahoma City, OK 73112
                                                Phone: (405) 562-7771
                                                Fax: (405) 285-9350
                                                mblaschke@thelawgroupokc.com
                                                -and-
                                                Allan DeVore, OBA No. 2328
                                                Jandra Cox, OBA No.16610
                                                DeVore Law Firm, PLC
                                                5709 N.W. 132nd Street
                                                Oklahoma City, OK 73142
                                                Telephone: (405) 603-8585
                                                dlf@devorelawok.com

                                                Attorneys for Plaintiffs
                                                   24
Case 4:21-cv-00132-CVE-CDL Document 43 Filed in USDC ND/OK on 04/19/21 Page 31 of 31




                                CERTIFICATE OF SERVICE


           I hereby certify that on April 19, 2021, I electronically transmitted the attached
    document to the Clerk of Court using the ECF System for filing. Based on the records
    currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
    following ECF registrants:
    Kenneth H. Blakley                kblakley@elbattorneys.com
    Travis Walter Brown               tbrown@elbattorneys.com
    Robert Dale Edinger               redinger@elbattorneys.com
    Jacqueline Gayle Stone            jstone@elbattorneys.com
    Mark Banner                       mbanner@hallestill.com
    Dawson Andrew Brotemarkle         dbrotemarkle@hallestill.com
    Archer Scott McDaniel             smcdaniel@ok-counsel.com
    Stacy L. Acord                    sacord@ok-counsel.com
    Melissa Ann East                  meast@ok-counsel.com
    Steven Joseph Adams               sadams@gablelaw.com
    Timothy J. Sullivan , II          tsullivan@gablelaw.com
    Mike Walter Jones                 joneslaw@swbell.net


                                             /s/ Michael J. Blaschke
                                             Michael J. Blaschke




                                               25
